Citation Nr: 0031137	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-33 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to March 
1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.


REMAND

The veteran maintains, in substance, that he incurred PTSD 
due to traumatic incidents, including some while serving in 
Vietnam.  

The Board notes that based on the reported military stressors 
by the veteran, PTSD, related to traumatic Vietnam war 
experiences, was diagnosed in a July 1997 private report by a 
social worker recounting the veteran's on-going 
psychotherapy.  In addition, the report of a February 1997 VA 
examination provides a pertinent Axis I diagnosis of PTSD, 
related to traumatic war-time events.  No stressors have yet 
been verified, and the veteran did not receive any medals 
that reflect combat.  Service personnel records establish he 
served in Vietnam and that his military occupational 
specialty was motor transport operator.

The veteran has described several inservice stressful events, 
as well as some information as to their dates and where he 
was stationed when they occurred.  On February 3, 1970, Drill 
Sergent Drummond grabbed him by the throat for a long period 
of time.  On November 12, 1971, the veteran and some other 
soldiers intercepted a stolen truck, after which they were 
surrounded by armed South Vietnamese who threatened to kill 
them and kept the truck.  In February 1972, disabled South 
Vietnamese soldiers attacked him and some other American 
soldiers with rocks, glass and bullets.  He said that he felt 
helpless since he had been told that he could not fire back 
at the attackers, who were ostensibly on his side.  He also 
reported the stress of Vietnam's constant mortars.  

The veteran's service medical and personnel records have been 
obtained from the National Personnel Records Center (NPRC).  
The veteran's service medical and personnel records provide 
no verification that any of the alleged stressors occurred.

The Board is not satisfied that all relevant facts pertaining 
to this claim have been properly and sufficiently developed, 
in accordance with VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The RO has not made a finding that the veteran 
engaged in combat activity with the enemy.  Additionally, no 
effort has been made to have the United States Armed Services 
Center for Research of Unit Records (USASCRUR) attempt to 
verify the veteran's reported stressors.  As such the Board 
believes that further development for this claim is 
necessary.

In addition, the Board notes that a case from the United 
States Court of Appeals for Veterans Claims (Court), Cohen v. 
Brown, 10 Vet. App. 128 (1997) alters the analysis in 
connection with claims for service connection for PTSD.  
Significantly, the Court points out that the VA has adopted 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 
52695-52702 (1996).  The Court took judicial notice of 

the effect of this shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
a response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor, is 
accordingly, now a clinical determination 
for the examining mental health 
professional.

Cohen at 153 (Nebeker, Chief Judge, concurring by way of 
synopsis).  

The Court also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Id.  The Court 
went on to indicate that when the RO or the Board believes 
the report is not in accord with applicable DSM criteria, the 
report must be returned for a further report.

It is clear to the Board that the regulatory amendments to 
38 C.F.R. §§ 3.304(f), 4.125 and 4.126, and the incorporation 
of DSM-IV, will have an impact in adjudicating claims for 
service connection for PTSD.  Significantly, where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
afford him the opportunity to submit 
complete and specific information 
regarding any claimed stressors which he 
argues caused his PTSD.  Thereafter, 
considering any information received and 
the testimony the veteran has provided 
regarding the dates and places of each 
claimed stressor, the RO must make a 
specific determination, based upon the 
complete record, with respect to whether 
the veteran was engaged in combat with 
the enemy at any time and whether any of 
his reported stressors occurred during 
such activity so that further 
corroboration is not required.  

2.  If the RO is unable to conclude that 
the veteran had combat activity with the 
enemy, the information provided by the 
veteran concerning the specific 
circumstances of the claimed stressors 
and a copy of the service records 
documenting the veteran's assignments 
should be forwarded to the USASCRUR, for 
verification of the stressors claimed by 
the veteran.

3.  Thereafter, if the RO determines that 
the record establishes the occurrence of 
any claimed stressful event, or that 
certain stressors must be presumed, the 
RO must specify what stressor or 
stressors it has determined are 
established by the record, or must be 
presumed.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  If the RO determines that the record 
establishes the existence and nature of 
any stressor or stressors, the RO should 
schedule the veteran for an examination 
by an appropriate VA examiner, 
experienced in evaluating PTSD, to 
determine the diagnosis of all 
psychiatric disorders that are present.  
The veteran must be informed of the 
potential consequences of his failure to 
report.  The RO must furnish the examiner 
a complete and accurate account of the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events as reported in the 
record may be considered for the purpose 
of determining whether inservice 
stressors were severe enough to have 
caused the current psychiatric symptoms 
and whether the diagnostic criteria of 
DSM-IV to support a diagnosis of PTSD 
have been satisfied due to the inservice 
stressors.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The examination report 
should reflect review of pertinent 
material in the claims file, including 
the service and historical records which 
describe the details of the stressful 
events found to have been established by 
the originating agency.  Any opinion 
expressed must be accompanied by a 
detailed rationale.  All necessary tests 
and studies should be conducted.

5.  The RO should then review the record 
and ensure that all of the directives of 
this remand have been followed in full.  
If not, corrective action must be taken.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
taking any development deemed appropriate 
in addition to that specified above, the 
RO should readjudicate the issue of 
entitlement to service connection for 
PTSD, with consideration of all 
applicable amended regulations, to 
include 64 Fed.Reg. 32807 - 32808 (1999) 
(codified at 38 C.F.R. § 3.304(f) 
(2000)).


The RO must review the claims file to ensure that the 
development action required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 
3 and 4 of the Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing of this 
case in light of the changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that is subsequently 
provided by the Department, including, among others things, 
final regulations and General Counsel precedent opinions.  
Any binding and pertinent court decisions that are 
subsequently issued also should be considered.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative, if any, should be provided 
with a supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.


If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	N. W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


